IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0883
                              Filed January 9, 2019


DUSTIN ROBBINS,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, George L.

Stigler, Judge.



       Appeal from the denial of postconviction relief. AFFIRMED.




       Ashley Beisch of Wild, Baxter & Sand, P.C., Guthrie Center, for appellant.

       Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


McDONALD, Judge.

       Dustin Robbins pleaded guilty to robbery in the first degree and possession

of a firearm by a felon. He was sentenced to an indeterminate term of incarceration

not to exceed twenty-five years.

       This appeal arises out of the denial of Robbins’s application for

postconviction relief.   In his application, Robbins contended his plea counsel

provided constitutionally deficient representation in failing to investigate and

pursue the defense of diminished responsibility. Following a bench trial, the district

court denied the application for postconviction relief, and Robbins timely filed this

appeal. On appeal, Robbins contends the district court erred in denying his claim

for relief. He also presents a new claim for the first time on appeal. In his new

claim, he contends his plea was not knowing and voluntary because his counsel

failed to advise him of the applicable minimum sentence.

       On de novo review, see Ledezma v. State, 626 N.W.2d 134, 141 (Iowa

2001), we conclude the district court did not err in denying Robbins’s application

for postconviction relief. Setting aside the error-preservation issues and turning to

the merits, Robbins’s claims are directly contrary to the record. The record reflects

Robbins’s plea counsel thoroughly investigated the defense of diminished

responsibility in consultation with experts and concluded there was no viable

defense.    The record also reflects Robbins was correctly advised of the

consequences of the plea. Robbins failed to prove a breach of duty. See, e.g.,

Heard v. State, No. 16-0723, 2018 WL 1631378, at *2 (Iowa Ct. App. Apr. 4, 2018)

(holding defendant failed to prove ineffective assistance where “[t]he attorney

adequately investigated a diminished-capacity defense and provided [the
                                         3

defendant] an honest assessment of its chances of success”); Stone v. State, No.

16-0136, 2017 WL 3077917, at *4 (Iowa Ct. App. July 19, 2017) (affirming denial

of application for postconviction relief where the claims were “not supported by the

record”); Troupe v. State, No. 15-0678, 2016 WL 1681728, at *2 (Iowa Ct. App.

Apr. 27, 2016) (holding defendant failed to prove a breach of duty where counsel

“investigated the viability of a diminished-capacity and intoxication defense by

consulting with an expert, and it was determined a diminished-capacity defense

was unavailable”). Robbins has not proved an entitlement to postconviction relief.

       AFFIRMED.